DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: FIG. 1I includes reference character “126”, however 126 is not mentioned in the description. FIG. 5A includes reference character “525”, however 525 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in [0054] it is suggested to amend “112a-116” to “112a-112d”. Appropriate correction is required.
Further, it is noted that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-10, 14-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 2018/0099240) (Mori).
In reference to claims 1 and 21, Mori discloses a plugged honeycomb structure including a plurality of honeycomb segments ([0067]) (corresponding to a honeycomb body). The honeycomb segment has porous partition walls arranged to surround a plurality of cells extending from an inflow end face to an outflow end face; in a cross section of the honeycomb segment perpendicular to an extending direction of the cells, at least two types of cells having different shapes are formed to constitute predetermined repeated arrangement patterns ([0017]; [0018]; [0069]; [0072]) (corresponding to intersecting porous walls defining a repeating channel structure comprising: a first channel type; and a second channel type; wherein the first channel type comprises a first cross-sectional area in transverse cross section and the second channel type comprises a second cross-section area in transverse cross-section that is different than the first cross-sectional area).

    PNG
    media_image1.png
    533
    1387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    569
    746
    media_image2.png
    Greyscale
	FIG. 9, FIG. 10 and FIG. 14(a), provided below, show a first cell type at least partially defined by four first surfaces, wherein at least two of the first four surfaces are parallel to one another; and corner cells being a second cell type having at least four second surfaces, wherein four or more of the at least four second surfaces are non-parallel with one another (corresponding to a first channel type at least partially defined by four first surfaces, wherein at least two of the first four surfaces are parallel to one another; and a second channel type having at least four second surfaces, wherein four or more of the at least four second surfaces are non-parallel with one another). 
In reference to claims 2-3 and 5, Mori discloses the limitations of claim 1, as discussed above. FIG. 9, provided above, shows a cross section of a honeycomb segment including a plurality of outflow cells 32x with a square shape (corresponding to the four first surfaces of the first channel type comprise two pairs of opposing parallel surfaces; the first channel type comprises a square in transverses cross-section; the first channel type comprises a parallelogram).
In reference to claims 2, 4 and 5, Mori discloses the limitations of claim 1, as discussed above. FIG. 9, provided above, shows a cross section of a honeycomb segment including a plurality of outflow cells 32x at the perimeter of the honeycomb segment, these outflow cells are rectangles (corresponding to the four first surfaces of the first channel type comprise two pairs of opposing parallel surfaces; the first channel type comprises a rectangle, and wherein a first pair of the first surfaces are shorter than a second pair of the first surfaces; the first channel type comprises a parallelogram).
In reference to claims 6-10, Mori discloses the limitations of claim 1, as discussed above. FIG. 9, provided below, shows a cross section of a honeycomb segment having a repeated arrangement pattern ([0108]). FIG. 9 shows at each of the corners the corner cells comprise a polygon with only four sides (corresponding to the second channel type comprises a polygon with only four second surfaces). FIG. 9 further shows that the corner cells have two pairs of equal length surfaces, wherein a first pair has a longer length than the second pair and the first pair are joined to each other at an acute angle while the second pair are joined to each other at an obtuse angle (corresponding to the second channel type comprise a quadrilateral whose four second surfaces are comprised of two pairs of equal-length surfaces; a first pair of the two pairs of the equal-length surfaces are longer than a second pair of the two pairs of the equal-length surfaces; the first pair of the two pairs of the equal-length surfaces diverge from one another and comprise an acute included angle therebetween; the second pair of the two pairs of the equal-
    PNG
    media_image3.png
    518
    1073
    media_image3.png
    Greyscale
length surfaces diverge from one another and comprise an obtuse included angle therebetween).  
In reference to claims 14 and 15, Mori discloses the limitations of claim 1, as discussed above. FIG. 9, provided above, shows a cross section of a honeycomb segment having a repeated arrangement pattern. FIG. 9 shows a plurality of first channel type cells are arranged along a first line and there are a plurality of sets of two first channel type cells along the perimeter of the honeycomb segment (correspond to a first subgroup of the first channel type wherein each of the channels of the first subgroup are arranged along a first line; a second subgroup of the first channel type).
	Mori discloses the plurality of cells extend from the inflow end face to the outflow end face ([0017]), therefore it is clear the plurality of cells extend parallel one another and the corner cells extend parallel to one another (corresponding to the channels of the second channel type are parallel to one another).
In reference to claims 16 and 17, Mori discloses the limitations of claim 1, as discussed above. FIG. 9, provided below, shows a cross section of a honeycomb segment having a repeated arrangement pattern. FIG. 9 shows two of the corner cells are arranged along a diagonal line and another set of corner cells is arranged along parallel straight diagonal line (corresponding to a 
    PNG
    media_image4.png
    561
    793
    media_image4.png
    Greyscale
third subgroup of the second channel type wherein each of the channels of the third subgroup of the second channel type are arranged along a line; a fourth subgroup of the second channel type wherein each of the channels of the fourth subgroup of the second channel type are arranged along a straight line).
In reference to claim 20, Mori discloses the limitations of claim 1, as discussed above. FIG. 14(a), provided above, shows a cross section of a honeycomb segment with a repeated arrangement pattern ([0129]). FIG. 14(a) shows interior inflow cells 62y have five sides, wherein four surfaces are non-parallel (corresponding to the second channel type comprises a polygon with 5 surfaces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Patt (US 2014/0318093).
In reference to claims 11-13, Mori discloses the limitations of claim 1, as discussed above. 
	Mori does not explicitly disclose a first channel of the first channel type is disposed at an orientation with a first non-zero tilt angle to a second channel of the first channel type, wherein the first non-zero tilt angle is measured between adjacent surfaces of the first channel and the second channel, as presently claimed. 
	Patt discloses a honeycomb filter, comprising a plurality of internal walls defining a plurality of inlet channels and a plurality of outlet channels ([0008]). The cross-sectional perimeter of the inlet channel has four sides, while the cross-sectional area of the outlet channel is less than 90 degrees and greater than about 50 degrees ([0009]). Given that the honeycomb structure comprises alternating inlet and outlet cells, it is clear the angle between two adjacent inlet cells is less than 90 and greater than about 50 degrees (corresponding to a first channel of the first channel type is disposed at an orientation with a first non-zero tilt angle to a second channel of the first channel type, wherein the first non-zero tilt angle is measured between adjacent surfaces of the first channel and the second channel; the first non-zero tilt angle ranges from 55 degrees to 70 degrees).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Patt discloses tailoring the filter design for optimal engine performance by utilizing asymmetrical cross-sectional matrix geometry resulting in the ratio of the cross-sectional areas of the inlet channel to the outlet channel greater than one allows a desirable flow rate and low pressure drop for longer periods of time ([0012]).
	In light of the motivation of Patt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the interior cellular structure of the honeycomb segment of Mori to have square or rectangular inlet cells and outlet cells having a cross-sectional area including an acute angle of less than 90 degrees and greater than about 50 degrees, in order to tailor the filter design for optimal engine performance, and thereby arriving at the presently claimed invention. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mori.
In reference to claim 22, Mori discloses the limitations of claim 1, as discussed above. Mori discloses the through channel sectional area of the corner rim circumferential wall cell (i.e., second cross-sectional area) is larger than the through channel sectional area of the non-corner rim circumferential wall cell (i.e., first cross-sectional area) (i.e., second cross-sectional area > first cross-sectional area), to inhibit the increase of the pressure loss ([0080]). The inflow open area S1in of the corner rim circumferential wall cell is smaller than 4.0 times as large as the average inflow open area S2out of the non-corner rim circumferential wall cells (i.e., second cross-sectional area < 4*first cross-sectional area) ([0083]).
	In light of the disclosure of Mori, it is clear the corner cells have a cross section area greater than the cross-sectional area of the rectangular cells or square cells but not greater than 4 times the cross-sectional area of the rectangular cells or square cells. In other words the cross-sectional area of the rectangular or square cells divided by the cross-sectional area of the corner cell is between about 1 and 0.25 (corresponding to an area ratio (AR) of the first cross-sectional area divided by the second cross-sectional area, wherein 0.5 ≤ AR ≤ 2.0).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon, namely Miyairi (US 2014/0298779), Bernas et al. (US 2004/0266619) and Itou et al. (US 2005/0076627) is considered pertinent to applicant's disclosure. However, the rejections using these references would be cumulative to the rejections set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784